In the case of Whipp v. Industrial Commission, 136 Ohio St. 531, on page 533, 27 N.E.2d 141, the Supreme Court lays down this rule: "But after this court has established the rule, any such conflict with a decision of another Court of Appeals is of no consequence."
It appears that the judgment of this appellate court is in conflict with the judgment in the case of Shadwick v. Hills,79 Ohio App. 143, 69 N.E.2d 197, but the Supreme Court established the principle of law in which the conflict apparently appears, in the cases of Beeler v. Ponting, 116 Ohio St. 432,433, 156 N.E. 599; Fink v. New York Central Rd. Co., 144 Ohio St. 1,5, 6, 56 N.E.2d 456; Winslow v. Ohio Bus Line Co.,148 Ohio St. 101, 73 N.E.2d 504.
Motion overruled.
JACKSON, P.J., GUERNSEY and MIDDLETON, JJ., concur. *Page 249